Broyles, P. J.
1. All persons aiding, directly or indirectly, in the commission of a misdemeanor are guilty as principals. The maintaining of a lewd house is a misdemeanor. It follows that any person aiding, *787directly or indirectly, in the maintenance of a lewd house is guilty of that offense. Kessler v. State, 119 Ga. 301 (46 S. E. 408).
Decided November 1, 1918.
Accusation of misdemeanor; from city court of Floyd county— Judge Nunnally. June 25, 1918.
The accusation charged Leila Ward with maintaining a lewd house. The State’s witness testified that he peeped through a blind of the house of Miranda Ward, the mother of the defendant, with whom the defendant resided, and saw the defendant, in a room of the house, have sexual intercourse with three soldiers, each of whom came in turn- from an adjoining room. The only other facts in evidence were the venue and the time. The defendant, in her statement at the trial, said that the witness was mistaken as to seeing her in the room, that “he saw some one else,” that she was not guilty, that it was her mother’s house and she had nowhere else to go.
Citations from brief of,counsel:
Hogan v. State, 76 Ga. 82; Clifton v. State, 53 Ga. 241; Ponder v. State, 115 Ga. 831; Kessler v. State, 119 Ga. 301.
W. B. Mebane, for plaintiff in error. J. P. Kelly, solicitor, contra.
2. Under the ruling stated above and the facts of this ease, the conviction of the. defendant was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.